DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 15, 21, and 27 have been amended, claims 15-35 remain pending, and claims 21-35 are withdrawn from consideration.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/503400 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application (see particularly claims 1, 3, and 4 of the co-pending application, which are more specific than the claimed structure of the present invention).
Regarding claim 20, the claimed subject matter of the co-pending application does not specifically state that the G-hook is made of plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the G-hook of plastic in .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie et al. (US 2003/0074806), herein Urie, in view of Pundyk (US 8,523,629).
Regarding claim 15, Urie discloses an apparatus (sandal 10) for wearing on a foot, comprising a sole (sole 8) of the apparatus, the sole directly attached to an interior wing (ankle post 52; wherein the wing is sandwiched between layers of the sole and adhesively attached to the sole); and a hook strap (strap 90) made of strapping connected to the interior wing and at least one other point on the sole (at ring 94) (paragraphs 0033-0035; Fig. 2, 3). 
Urie discloses that the strap 90 may be fastened to itself with a variety of different fasteners (paragraph 0035, lines 9-13), but does not specifically disclose a G-hook and a plurality of pockets. Pundyk teaches an apparatus including a strap fastener (attachment mechanism 66) including a G-hook (hook member 68), and strapping (strap 44) including a plurality of pockets (hook receiving panel 70) for receiving the G-hook, where moving the G-hook to a different pocket adjusts the fit of the apparatus 
Regarding claim 16, the G-hook would be attached to an end of the hook strap.
Regarding claim 17, Urie discloses that the hook strap is looped through a ring (ring 94).
Regarding claim 18, Urie discloses that the apparatus is a sandal.
Regarding claim 19, Pundyk teaches that the plurality of pockets are formed by stitching in a second piece of strapping on top of the hook strap (column 6, lines 58-60; Fig. 1, 2).
Regarding claim 20, the combination of Urie and Pundyk does not disclose the specific material of the G-hook. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the G-hook of plastic in order to use a material well known for making hooks which is inexpensive and sufficiently rigid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 05/19/2021 have been fully considered but they are not persuasive. Applicant traverses the restriction requirement, “as the request for a terminal disclaimer for US Patent Application 16/503,400 demonstrates that the Patent Office sees a similarity of the claims and that no additional effort is required by the Examiner” (page 1 of Remarks). However, Application 16/503400 has a different set of claims than the instant invention. Further, as previously discussed, the claims of Groups I and II encompass several limitations not encompassed by Group III, including, an exterior sole wing, a mechanical ring, a toe lacing, a toe strap, a connector hook strap, a wing connection strap, and a .
Applicant’s further arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732